DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 27, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 13-15, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yura et al. (WO 2018/155155, wherein US PGPub 2019/0363357 has been relied on as an English translation).
Regarding Claim 9, Yura discloses a battery ([0013], [0015], [0070]), comprising:
a cathode comprising a sintered electrode comprising a thickness between a first surface and a second surface of 80 µm ([0102]), which falls within and therefore reads on the instantly claimed range of 2 µm to 100 µm, and a lithium chalcogenide comprising  lithium cobaltite (LCO) ([0102], wherein lithium cobaltite (LiCoO2) is a chalcogenide, as evidenced by [0033] and [0038] of the instant specification);
an electrolyte region penetrating a porous region of the cathode ([0070], wherein upon immersion of a laminate comprising the cathode in the electrolytic solution, the electrolyte necessarily and inherently penetrates through the pores of the cathode); and 
wherein the cathode is a substrate of the battery ([0070]).
	The Examiner notes that Yura remains silent regarding a step of grounding of the sintered electrode and therefore the sintered electrode of Yura is unground.
	Yura further discloses wherein the sintered electrode and the battery comprising the sintered electrode were evaluated for various properties, such as porosity, mean pore diameter, open pore rate, etc. ([0072]-[0078]).
	Specifically, Yura discloses wherein the sintered electrode is polished in order to observe the sintered plate with SEM ([0018], [0074], [0080], [0082], [0084]).
	Thus, the Examiner notes that the sintered electrode is polished in order to perform SEM imagining and therefore such a process is not required in order to form the sintered electrode for use in the cathode in the battery.
	Consequently, it would have been obvious to one of ordinary skill in the art to not polish the sintered electrode, such that the sintered is unpolished, as such is not required in order to form the sintered electrode for use in the cathode in the battery and therefore the skilled artisan would have reasonable expectation that such would successfully form the battery desired by Yura.
Regarding Claim 11, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses a current collector disposed on the first surface of the sintered electrode ([0056]).
Regarding Claim 13, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because the scope of such encompasses all battery sizes, such as batteries having higher volumes than that of modified Yura, the volume of the battery disclosed by modified Yura necessarily and inherently is less than a volume of a battery comprising a cathode disposed over a substrate.
Regarding Claim 14, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because the scope of such encompasses all batteries having a capacity, such as batteries having lower capacity in volumetric or absolute terms than that of modified Yura, the capacity of the battery disclosed by modified Yura necessarily and inherently is at least seven-fold higher in volumetric or absolute terms than a capacity of a battery comprising a cathode disposed over a substrate.
Regarding Claim 15, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because such the scope of such encompasses all batteries having a capacity, such as batteries having lower capacity on a weight basis than that of modified Yura, the capacity of the battery disclosed by modified Yura necessarily and inherently is at least ten-fold higher on a weight basis than a capacity of a battery comprising a cathode disposed over a substrate.
	Regarding Claim 25, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses in the exemplary embodiment wherein an average grain size of 2,000 nm ([0102], see Example 8 in Table 3).
	However, modified Yura discloses wherein the average grain size is from 100 nm to 20,000 nm in order to appropriately disperse the internal stress generated in the expansion and contraction accompanying the charge and discharge cycles while achieving high cycle characteristics ([0028]), which encompasses the instantly claimed range of 100 nm to 1,000 nm.
	It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Yura for the average grain size in order to appropriately disperse the internal stress generated in the expansion and contraction accompanying the charge and discharge cycles while achieving high cycle characteristics, as desired by modified Yura. 
	Regarding Claim 26, modified Yura discloses all of the limitations as set forth above.
The Examiner notes that the instant specification has not provided a special definition for the term “as-sintered tape”.
	Thus, because modified Yura discloses wherein the sintered electrode is a tape that has gone through a sintering process ([0062]-[0068], of Yura, see green sheet that undergoes sintering in order to form a plate), such is an as-sintered tape.
Regarding Claim 27, modified Yura discloses all of the limitations as set forth above. While modified Yura furthers discloses wherein a charging capacity of the sintered cathode has a high capacity retention after multiple charge-discharge cycles at a C/5 rate and 4.2 V charging potential (see Example 8 in Table 3, [0090]-[0094]), modified Yura does not specifically disclose wherein the charging capacity of the sintered cathode is maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential.
The Examiner notes that the instant specification discloses a sintered cathode having a charging capacity maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential is necessarily present if the sintered cathode comprises the following: a green tape comprising lithium cobaltite ([0065]), wherein the concentration of organic additives are below 10% (see E5 in Table 2) that is sintered ([0064]) and prepared in a battery ([0065]).
	Modified Yura discloses a green tape comprising lithium cobaltite ([0064]), wherein the concentration of organic additives are below 10% ([0064]) that is sintered ([0068] of Yura) and prepared in a battery ([0070]).
	Therefore, one of ordinary skill in the art would recognize the sintered cathode disclosed by modified Yura to be substantially the same as that described in the instant specification ([0064]-[0065], see E5 in Table 2), and thus necessarily and inherently possess having a charging capacity maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential.
Regarding Claim 29, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the sintered electrode comprises an open porosity of about 14% ([0020], Example 8 in Table 3), which falls within and therefore reads on the instantly claimed range of 0.1% to 30%.
Regarding Claim 30, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the chalcogenide compound ([0102], wherein lithium cobaltite (LiCoO2) is a chalcogenide, as evidenced by [0033] and [0038] of the instant specification) comprises a solid phase of the sintered electrode ([0102]), wherein the sintered electrode plate has an open pore rate of 95% and therefore the pore phase would necessarily and inherently be continuous within the solid phase. 
Regarding Claim 31, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the pore phase provides fluid communication between the first surface and the second surface ([0020], see “open pores”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yura et al. (WO 2018/155155, wherein US PGPub 2019/0363357 has been relied on as an English translation) as applied to Claim 9 above, and in further view of Chiang et al. (US PGPub 2009/0246636).
Regarding Claim 10, modified Yura discloses all of the limitations as set forth above. Modified Yura further disclose wherein the electrolytic region comprises a high heat-resistant electrolyte ([0058]).
However modified Yura does not disclose wherein the electrolyte region comprises a solid electrolyte being LiPON.
Chiang teaches a battery (Title) comprising sintered electrodes, wherein a LiPON solid electrolyte is used as a guard against internal shortening due to lithium dendrite formation ([0071]).
Specifically, Chiang teaches wherein LiPON is stable at high temperatures, such as >300°C ([0116]).
It would have been obvious to one of ordinary skill in the art to utilize a LiPON solid electrolyte as the electrolyte of Yura, as taught by Chaing, in order to guard against internal shortening due to lithium dendrite formation, wherein LiPON is stable at high temperatures, as desired by Yura.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yura et al. (Yura et al. (WO 2018/155155, wherein US PGPub 2019/0363357 has been relied on as an English translation), as applied to Claim 9 above, and in further view of Hudson et al. (US PGPub 2011/0003211).
Regarding Claim 12, modified Yura discloses all of the limitations as set forth above. Modified Yura discloses a current collector disposed on a surface of the sintered electrode ([0056]) and further discloses wherein the sintered electrode is in a form of an independent sheet, such that it does not require an additional support ([0043]).
However, modified Yura remains silent regarding the thickness of the current collector and consequently does not disclose wherein the current collector has a thickness of less than 5 µm. 
Hudson teaches an electrode assembly comprising an electrode film and a current collector (Abstract).
Hudson further teaches that when a freestanding or self-supporting electrode film is used, a current collector is not needed for structural support but for its electronically conductive properties and therefore its thickness can be reduced considerably without creating excessive sheet resistance or loss of power in order to reduce the weight and volume of the electrode assembly ([0023]). 
Specifically, Hudson teaches wherein the current collector has a thickness of about 0.5 µm ([0023]), which falls within and therefore reads on the instantly claimed range of less than 5 µm.
It would have been obvious to one of ordinary skill in the art to form the current collector of modified Yura to have a thickness of about 0.5 µm, as taught by Hudson, in order to reduce the weight and volume of the electrode assembly, wherein the skilled artisan would have reasonable expectation that such can successfully be implemented because the sintered electrode of modified Yura is in the form of an independent sheet that does not require an additional support.
Claims 13-20, 28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable Yura et al. (WO 2018/155155, wherein US PGPub 2019/0363357 has been relied on as an English translation), as applied to Claim 9 above, and in further view of Shimmura et al. (WO 2018/025594, see also the EPO machine generated English translation provided with the Office Action dated December 23, 2019).
Regarding Claim 16, Yura discloses a battery ([0013], [0015], [0070]), comprising: 
a cathode comprising a sintered electrode having a first surface and a second surface ([0013], [0015], [0102]);
the sintered electrode comprising: 
a thickness between the first surface and the second surface of 80 µm ([0102]), which falls within and therefore reads on the instantly claimed range of 2 µm to 100 µm.
The Examiner notes that Yura remains silent regarding grounding of the sintered electrode and therefore the sintered electrode of Yura is unground.
	Yura further discloses wherein the sintered electrode and the battery comprising the sintered electrode were evaluated for various properties, such as porosity, mean pore diameter, open pore rate, etc. ([0072]-[0078]).
	Specifically, Yura discloses wherein the sintered electrode is polished in order to observe the sintered plate with SEM ([0018], [0074], [0080], [0082], [0084]).
	Thus, the Examiner notes that the sintered electrode is polished in order to perform SEM imagining and therefore such a process is not required in order to form the sintered electrode for use in the cathode in the battery.
	Consequently, it would have been obvious to one of ordinary skill in the art to not polish the sintered electrode, such that the sintered is unpolished, as such is not required in order to form the sintered electrode for use in the cathode in the battery and therefore the skilled artisan would have reasonable expectation that such would successfully form the battery desired by Yura.
Modified Yura discloses wherein a green sheet was cut to have an area of 25 cm2 ([0068]), which falls within and therefore reads on at least one of the first surface and the second surface having an area of at least 3 cm2, and then sintered to form the sintered cathode ([0068]). 
While modified Yura further discloses wherein the sintered cathode is cut to have an area of 0.81 cm2 ([0068]) for testing the various properties ([0072]-[0078), the Examiner notes that the sintered electrode is not limited to this particular size and one of ordinary skill in the art would recognize the size of the sintered electrode as an obvious design choice. 
Shimmura teaches a battery comprising a cathode comprising a sintered electrode ([0009]) having a thickness preferably in the range of 50 µm to 70 µm in order to enhance the energy density of the battery while suppressing the deterioration of the battery characteristics ([0023]).
Shimmura further teaches wherein the area of the cathode is preferably 1 cm2 to 100 cm2 ([0023]), wherein the range of 1 cm2 to 100 cm2 substantially overlaps therefore reads on the instantly claimed range of at least 3 cm2.
It would have been obvious to one of ordinary skill in the art to cut the sintered cathode of modified Yura to have at least one of the first surface and the second surface having an area in the overlapping portion of the range taught by Shimmura, as the size of the sintered cathode is an obvious design choice and therefore skilled artisan would have reasonable expectation that such would successfully function as the sintered cathode in the battery of modified Yura. 
Regarding Claim 17, modified Yura discloses all of the limitations as set forth above. While modified Yura furthers discloses wherein a charging capacity of the sintered cathode has a high capacity retention after multiple charge-discharge cycles at a C/5 rate and 4.2 V charging potential (see Example 8 in Table 3, [0090]-[0094] of Yura), modified Yura does not specifically disclose wherein the charging capacity of the sintered cathode is maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential.
The Examiner notes that the instant specification discloses a sintered cathode having a charging capacity maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential is necessarily present if the sintered cathode comprises the following: a green tape comprising lithium cobaltite ([0065]), wherein the concentration of organic additives are below 10% (see E5 in Table 2) that is sintered ([0064]) and prepared in a battery ([0065]).
	Modified Yura discloses a green tape comprising lithium cobaltite ([0064] of Yura), wherein the concentration of organic additives are below 10% ([0064] of Yura) that is sintered ([0068] of Yura) and prepared in a battery ([0070] of Yura).
	Therefore, one of ordinary skill in the art would recognize the sintered cathode disclosed by modified Yura to be substantially the same as that described in the instant specification ([0064]-[0065], see E5 in Table 2), and thus necessarily and inherently possess having a charging capacity maintained at greater than 135 mA•hr/g after twenty charge-discharge cycles at a C/5 rate and 4.3 V charging potential.
Regarding Claim 18, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because the scope of such encompasses all battery sizes, such as batteries having higher volumes than that of modified Yura, the volume of the battery disclosed by modified Yura necessarily and inherently is less than a volume of a battery comprising a cathode disposed over a substrate.
Regarding Claim 19, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because the scope of such encompasses all batteries having a capacity, such as batteries having lower capacity in volumetric or absolute terms than that of modified Yura, the capacity of the battery disclosed by modified Yura necessarily and inherently is at least seven-fold higher in volumetric or absolute terms than a capacity of a battery comprising a cathode disposed over a substrate.
Regarding Claim 20, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that no particular structure has been claimed regarding a battery comprising a cathode disposed over a substrate. 
Consequently, because such the scope of such encompasses all batteries having a capacity, such as batteries having lower capacity on a weight basis than that of modified Yura, the capacity of the battery disclosed by modified Yura necessarily and inherently is at least ten-fold higher on a weight basis than a capacity of a battery comprising a cathode disposed over a substrate.
Regarding Claim 28, modified Yura discloses all of the limitations as set forth above. Modified Yura discloses wherein a green sheet was cut to have an area of 25 cm2 ([0068]), which falls within and therefore reads on at least one of the first surface and the second surface having an area of at least 3 cm2, and then sintered to form the sintered cathode ([0068]). 
While modified Yura further discloses wherein the sintered cathode is cut to have an area of 0.81 cm2 ([0068]) for testing the various properties ([0072]-[0078), the Examiner notes that the sintered electrode is not limited to this particular size and one of ordinary skill in the art would recognize the size of the sintered electrode as an obvious design choice. 
Shimmura teaches a battery comprising a cathode comprising a sintered electrode ([0009]) having a thickness preferably in the range of 50 µm to 70 µm in order to enhance the energy density of the battery while suppressing the deterioration of the battery characteristics ([0023]).
Shimmura further teaches wherein the area of the cathode is preferably 1 cm2 to 100 cm2 ([0023]), wherein the range of 1 cm2 to 100 cm2 substantially overlaps therefore reads on the instantly claimed range of at least 3 cm2.
It would have been obvious to one of ordinary skill in the art to cut the sintered cathode of modified Yura to have at least one of the first surface and the second surface having an area in the overlapping portion of the range taught by Shimmura, as the size of the sintered cathode is an obvious design choice and therefore skilled artisan would have reasonable expectation that such would successfully function as the sintered cathode in the battery of modified Yura. 
Regarding Claim 32, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the area of the cathode is preferably 1 cm2 to 100 cm2 ([0023] of Shimmura, as rendered obvious above), wherein the range of 1 cm2 to 100 cm2 overlaps the instantly claimed range of the length and the width measuring at least one centimeter. 
Therefore, it would have been obvious to one of ordinary skill in the art to cut the sintered electrode of modified Yura to have a length and a width in the overlapping portion of the range taught by Shimmura, as the size of the sintered cathode is an obvious design choice and a skilled artisan would have reasonable expectation that such would successfully function as the sintered cathode in the battery of modified Yura. 
Regarding Claim 33, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses in the exemplary embodiment wherein an average grain size of 2,000 nm ([0102] of Yura, see Example 8 in Table 3).
	However, modified Yura discloses wherein the average grain size is from 100 nm to 20,000 nm in order to appropriately disperse the internal stress generated in the expansion and contraction accompanying the charge and discharge cycles while achieving high cycle characteristics ([0028] of Yura), which encompasses the instantly claimed range of 100 nm to 1,000 nm.
	It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Yura for the average grain size in order to appropriately disperse the internal stress generated in the expansion and contraction accompanying the charge and discharge cycles while achieving high cycle characteristics, as desired by modified Yura. 
Regarding Claim 34, modified Yura discloses all of the limitations as set forth above. 
The Examiner notes that the instant specification has not provided a special definition for the term “as-sintered tape”.
	Thus, because modified Yura discloses wherein the sintered electrode is a tape that has gone through a sintering process ([0062]-[0068], of Yura, see green sheet that undergoes sintering in order to form a plate), such is an as-sintered tape.
	Regarding Claim 35, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the sintered electrode comprises an open porosity of about 14% ([0020], Example 8 in Table 3 of Yura), which falls within and therefore reads on the instantly claimed range of 0.1% to 30%.
Regarding Claim 36, modified Yura discloses all of the limitations as set forth above. Modified Yura further discloses wherein the chalcogenide compound ([0102] of Yura, wherein lithium cobaltite (LiCoO2) is a chalcogenide, as evidenced by [0033] and [0038] of the instant specification) comprises a solid phase of the sintered electrode ([0102] of Yura), wherein sintered electrode plate has an open pore rate of 95% (Example 8, Table 3 of Yura) and therefore the pore phase would necessarily and inherently be continuous within the solid phase.
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. 
Regarding amended Claims 9 and 16, the Applicant argues that Yura discloses that the sintered plate is polished ([0018], [0021]-[0023], [0074], [0080], [0082], [0084]). Specifically, Yura indicates that the sintered electrode used in the battery testing was polished and evaluated for various properties ([0072]). If these properties were measured after battery testing, the microstructure and resulting properties would be different, for example, as a result of cracking during charge/discharge cycles. Therefore, it appears that the sintered electrode of Yura is polished before it is useable.
The Examiner respectfully disagrees. As noted by the Applicant, Yura discloses wherein the sintered electrode and the battery comprising the sintered electrode were evaluated for various properties, such as porosity, mean pore diameter, open pore rate, etc. ([0072]-[0078]).
	Specifically, Yura discloses wherein the sintered electrode is polished in order to observe the sintered plate with SEM ([0018], [0074], [0080], [0082], [0084]).
	Thus, the Examiner notes that the sintered electrode is polished in order to perform SEM imagining and therefore such a process is not required in order to form the sintered electrode for use in the cathode in the battery.
	Consequently, it would have been obvious to one of ordinary skill in the art to not polish the sintered electrode, such that the sintered is unpolished, as such is not required in order to form the sintered electrode for use in the cathode in the battery and therefore the skilled artisan would have reasonable expectation that such would successfully form the battery desired by Yura.
	Furthermore, the Examiner notes that the argument that if these properties were measured after battery testing, the microstructure and resulting properties would be different, for example, as a result of cracking during charge/discharge cycles is an allegation.
	In other words, the Applicant has not provided any evidence or reasoning as to why the sintered electrode of Yura would allegedly crack during charge/discharge cycles.
	Moreover, the Examiner notes that the instant specification discloses that by tape-casing the sintered electrode, the process is made more economical (e.g., no grinding or polishing steps) ([0045]) and therefore there is no evidence that the steps of grinding or polishing the sintered electrode of Yura would lead to cracking during charge/discharge cycles. 
	The Examiner further notes that the sintered electrode of Yura is formed by a tape casting process ([0062]-[0068], see casting of green sheets to form the sintered electrode) and therefore the sintered electrode of Yura does not need to be grinded or polished in order to successfully function in a cathode in a battery, as evidenced by [0045] of the instant specification.
	Lastly, the Examiner notes that the polishing step disclosed by Yura ([0018], [0074], [0080], [0082], [0084]) occurs after the battery has been formed ([0070]), which further evidences that such is not required in order to form the sintered electrode for use in the cathode in the battery.
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 6, 2022